298 S.W.3d 925 (2009)
David S. PHILLIPS, Plaintiff/Appellant,
v.
DIRECTOR OF REVENUE, Defendant/Respondent.
No. ED 92511.
Missouri Court of Appeals, Eastern District, Division Three.
December 15, 2009.
*926 Borengasser & Marler, Benjamin Borengasser, Todd R. Marler, Lake St. Louis, MO, for Appellant.
Chris Koster, Attorney General, Johnathan H. Hale, Sp. Asst. Atty. Gen., Jefferson City, MO, for Respondent.
Before GLENN A. NORTON, P.J, MARY K. HOFF, J, and LAWRENCE E. MOONEY, J.

ORDER
PER CURIAM.
David S. Phillips (Driver) appeals from the trial court's judgment sustaining the revocation of his driving privileges by the Director of Revenue (the Director) pursuant to the Director's authority under Section 577.041[1]. We affirm.
An extended opinion would have no precedential value. The parties have been furnished a memorandum for their information only, setting forth the reasons for the order affirming the judgment. We affirm the judgment pursuant to Rule 84.16(b).
NOTES
[1]  All statutory references are to RSMo.2007 Cum.Supp., unless otherwise indicated.